Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-31-2007

Rahman v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3487




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Rahman v. Atty Gen USA" (2007). 2007 Decisions. Paper 678.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/678


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 05-3487


                                  AZAM RAHMAN,

                                                Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES,

                                                Respondent




                        On Petition for Review of an Order of
                          The Board of Immigration Appeals
                     Immigration Judge: Honorable Annie S. Garcy
                                  (No. A70-651-119)




                      Submitted Under Third Circuit LAR 34.1(a)
                                   July 10, 2007


                   Before: RENDELL and AMBRO, Circuit Judges,
                             SHAPIRO,* District Judge


                             (Opinion filed July 16, 2007 )



      *
       Honorable Norma L. Shapiro, Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                          ORDER AMENDING OPINION

AMBRO, Circuit Judge

             It is now ordered that the not precedential Opinion in the above case filed
July 16, 2007, be amended as follows:

             On page 5 of the opinion, delete footnote 3 in its entirety.


                                         By the Court,



                                         /s/ Thomas L. Ambro, Circuit Judge


Dated: July 31, 2007
CMH/cc: JDJG, AEB, WCP




                                            2